Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

OFFICE ACTION
	This FINAL office action is a response to reply filed on 2/12/2021.
	The amendment do not overcome the prior art; therefore, the rejection of claims 52-58 based on the prior art of record are maintained.
Claims 38-51	= 	Then, are non-elected-withdrawn-without traverse claims for possible inclusion in divisional application,
Now, are claims requested for rejoinder.
Claims 52-58	=	Stand rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains
subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
“in response to a subset of cells not matching between the first netlist and the second netlist identify cells from a third netlist to include with the matching cells, wherein the third netlist corresponds to a portion of the first netlist before a logic optimization” is new matter; and
The new limitation “the third netlist or both” in “reusing the portion of the first netlist the third netlist or both” is new matter.

The Applicant states that “the amendments do not add new matter, and support may be found in at least paragraphs 25-34 and 51, and in FIG. 2 of the originally filed specification. 
However, the Examiner did not find a clear support for the new limitation as the Applicant indicate.  For example, the Examiner did not see any “third netlist” and “subset” in paragraphs 25-34 and 51. Figure 2 show unroll and matching names, the Examiner did not see any “third netlist” in fig 2.
Claims 53-58 are rejected because they depend directly or indirectly from claim 52.

Claim 56 is rejected because the limitation “matching [[load]] pins” is new matter.
Above mentioned new matter limitation never been specified in either disclosure of this present application or the disclosure of parent application (now US patent 10/275,557).
Both the parent application specification and the instant application specification only specify “Each IOE feeds an IO pin (not shown) on the target device 700” once, however, neither the parent application nor the instant specification specify any “matching pins”

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 56 is rejected because the limitation “one additional determination” as presented is unclear and incomplete regarding one additional determination to determine what.

				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim subject matter in instant Application are similar to the claim subject matter in copending Application and substantially read on the claims in the copending Application and vice versa, the claims in the copending Application is similar to and read on the claims in the instant Application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Dependencies of claim 52 are rejected because they depend from claim 52

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) The invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.
The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).



Claims 52-58 are rejected under pre-AIA  35 U.S.C. 102(b) as being as being anticipated by the prior art of record Lee (USP 5,875,112)
Regarding claim 52, the prior art discloses:
A tangible, non-transitory, and machine-readable medium, comprising machine- readable instructions stored thereon that, when executed, cause a processor (see computer in col 1, 3, 9) to:
Compare a first netlist and a second netlist to determine matching cells (matching logic components between old and new netlist in fig 1, background, summary) between the first netlist and the second netlist, wherein the first netlist corresponds to a previously optimized netlist (first net list = old netlist inherently optimized that is why parts/ components/ portions/ features/ connections/ routing/ in old netlist being considered for re-use) for a first programmable logic circuit design (see PLA/FPGA/programmable device design/programmable logic development in col 1); 
In response to a subset of cells not matching between the first netlist and the second netlist identify cells from a third netlist to include with the matching cells, wherein the third netlist corresponds to a portion of the first netlist before a logic optimization 
(See matching components/names/portions/features/connections (subset) between first and second netlist (see old netlist and new netlist, both netlists, two netlists) in summary, fig 1-3.
Regarding third netlist, see one or more of the followings:
a.	“other netlist” and/or “post-netlist” in summary, fig 1e.
b. 	The teaching netlist reverse and re-perform in col 3, 7, 9 are interpreted as third netlist, fourth netlist, and so forth, being created in the netlist reverse and/or re-perform process.
 INSOFAR THE LIMITATIONS ARE UNDER STOOD AND GIVEN BROADEST REASONABLE INTERPRETATIONS)
Identify a portion of the first netlist for reuse (summary) based at least in part on the matching cells; 
Generate a second programmable logic circuit design for the second netlist at least in part by reusing the portion of the first netlist (the re-use of features/parts/portions from old netlist in the second (new netlist) is for second/new/ current/updated PLA/FPGA/programmable device design/programmable logic development/design in col 1), the third netlist or both 
(Regarding third netlist, see one or more of the followings:
a.	“other netlist” and/or “post-netlist” in summary, fig 1e.
b. 	The teaching netlist reverse and re-performed in col 3, 7, 9 are interpreted as third netlist, fourth netlist, etc. INSOFAR THE LIMITATIONS ARE UNDER STOOD AND GIVEN BROADEST REASONABLE INTERPRETATIONS; and 
Generate a bit stream based at least in part on the second programmable logic circuit design, wherein the bit stream is configured to cause programming of the second programmable logic circuit design into components of a programmable logic ( a second/ new/ custom / current/ updated/ custom/modified programmable ICs/ devices/ PLAs/FPGAs inherently must be configured with some kind of bit/data stream/string, source code, configuration/data file to program/burn/download (using computer and/or programmable logic development system (col 1) for the programmable ICs/devices/PLAs/FPGAs to function/operate) ; and 
A FPGA (col 1) configured to be programmed to implement the second programmable logic circuit design based at least in part on the bit stream generated in response to operations performed to identify the portion of the first netlist eligible to be reused (see summary, fig 1 (portion/part/component/features) of the first netlist (old netlist) eligible (matched) to be reused).
(Claim 53) determine the matching cells between the first netlist and the second netlist also determine the matching cells based at least in part on a comparison between a first fanout of the first netlist and a second fanout of the second netlist (fig 2-3), wherein the first fanout comprises a first routing segment into a second routing segment and a third routing segment (fig 2-3).
(Claim 54) generate the bit stream based at least in part on the programmable logic circuit design also comprise instructions that cause the processor to perform one or more incremental placements and routings (see incremental  netlist compilation in cover page, right column, place and route in col 1-2, 8) based at least in part on the matching cells.
(Claim 55) identify the portion of the first netlist for reuse (summary) based at least in part on the matching cells identify the portion of the first netlist for reuse (summary, fig 1-3) at least partially simultaneous to at least one additional determination (fig 1-3).
(This limitation has no significant patentable weight because this limitation is new matter and not supported by the disclosure.  Input/output in the prior art are considered as pins).
(Claim 57) generate the programmable logic circuit design for the second netlist at least in part by reusing the portion of the first netlist to generate the programmable logic circuit design for the second netlist (summary, fig 1-3) without repeating a physical optimization of the reused portion of the first netlist (without repeating a physical optimization of the reused portion of the first netlist because Physical circuit implementation of the unchanged portions of the old design can be reused in the implementation of the new design, thereby reducing the amount of new physical circuit implementation work that must be done (abstract))
(Claim 58) wherein the portion of the first netlist is identified based at least in part on a placement of a first routing segment relative to a second routing segment (see matching/ identifying regarding physical design, connections, interconnections, placing and routing, clusters, partition in background, summary, fig 1, 3 and related text)

Claims 52, 54-58 are rejected under pre-AIA  35 U.S.C. 102(b) as being as being anticipated by the prior art of record Laurence (USP 7,171,644)
Regarding claim 52, the prior art discloses:
A tangible, non-transitory, and machine-readable medium, comprising machine- readable instructions stored thereon that, when executed, cause a processor (see computer, microprocessor, Computer Aided Design Tools in col 15, 17) to:
Compare a first netlist and a second netlist (see netlist for the first design and netlist for second design in col 16) to determine matching cells (matching logic components/objects to reuse (fig 5-10)) between the first netlist and the second netlist, wherein the first netlist corresponds to a previously optimized netlist (previously optimized netlist from a “previous/existing design/implementation/run” disclosed in the prior art) for a first programmable logic circuit design (see PLD/FPGA in col 1, 3); 
In response to a subset of cells not matching between the first netlist and the second netlist identify cells from a third netlist to include with the matching cells, wherein the third  (see fig 1, 6-11 for matching/comparing partial netlist/ nodes/ routing/ names (subset).
Regarding third netlist, see one or more of the followings:
a.	Col.  4 (lines 17-20) teaches nodes can be traversed in a hierarchical fashion (bottom-up or top-down). 
The Examiner interprets that nodes in netlist can be traversed using bottom-up approach is a reverse traversal/process of netlist to create a third netlist, a fourth netlist, and so forth.
b.	Col.  16, lines 58-65 teaches new second design NCD file is a second guide file which can be used for a third design and the process can iteratively continue to a fourth design and so forth.
	The Examiner interprets the iteration process for a third design and the process can iteratively continue to a fourth design and so forth is inherently include third netlist for a third design, fourth netlist for a fourth design, and so forth, INSOFAR THE LIMITATIONS ARE UNDER STOOD AND GIVEN BROADEST REASONABLE INTERPRETATIONS).
Identify a portion of the first netlist for reuse (reuse of partial netlists from previous design (col 11, line 60-61), reusing results from previous run (col 15, lines 49-50), re-using signal data in current design (col 8), re-use previous routing solution/node from previous/first design (col 16, lines 49-50)) based at least in part on the matching cells; 
Generate a second programmable logic circuit design (see PLD/FPGA in col 1, 3) for the second netlist (netlist for second design in col 16) at least in part by reusing the portion (reuse of partial netlists from previous design (col 11, line 60-61), reusing results from previous run (col 15, lines 49-50), re-using signal data in current design (col 8), re-use previous routing solution/node from previous/first design (col 16, lines 49-50)) of the first netlist (netlist for first design in col 16), the third netlist or both 
(Regarding third netlist, see one or more of the followings:
a.	Col.  4 (lines 17-20) teaches nodes can be traversed in a hierarchical fashion (bottom-up or top-down). 
The Examiner interprets that nodes in netlist can be traversed using bottom-up approach is a reverse traversal/process of netlist to create a third netlist, a forth netlist, and so forth.
b.	Col. 16, lines 58-65 teaches new second design NCD file is a second guide file which can be used for a third design and the process can iteratively continue to a fourth design and so forth.
	The Examiner interprets the iteration process for a third design and the process can iteratively continue to a fourth design and so forth is inherently include third netlist for a third design, fourth netlist for a fourth design, and so forth, INSOFAR THE LIMITATIONS ARE UNDER STOOD AND GIVEN BROADEST REASONABLE INTERPRETATIONS); and 
Generate a bit stream based at least in part on the second programmable logic circuit design, wherein the bit stream is configured to cause programming of the second programmable logic circuit design into components of a programmable logic (programmable ICs/ devices/ PLAs/FPGAs inherently must be configured with some kind of bit/data stream/string, source code, configuration/data file to program/burn/download for the programmable ICs/devices/PLAs/FPGAs to function/operate.  For Applicant information, this prior art also teach bitstream generation for current/ new/ modified design in col 3, fig 11); and 
A FPGA (see PLD/FPGA in col 1, 3) configured to be programmed to implement the second programmable logic circuit design based at least in part on the bit stream generated in response to operations performed to identify the portion of the first netlist eligible to be reused (reuse of partial netlists from previous design (col 11, line 60-61), reusing results from previous run (col 15, lines 49-50), re-using signal data in current design (col 8), re-use previous routing solution/node from previous/first design (col 16, lines 49-50)).
(Claim 54) generate the bit stream based at least in part on the programmable logic circuit design also comprise instructions that cause the processor to perform one or more incremental placements and routings (col 1-3, 15) based at least in part on the matching cells.
 (Claim 55) identify the portion of the first netlist for reuse (reuse of partial netlists from previous design (col 11, line 60-61), reusing results from previous run (col 15, lines 49-50), re-using signal data in current design (col 8), re-use previous routing solution/node from previous/first design (col 16, lines 49-50)) based at least in part on the matching cells and nets identify the portion of the first netlist for reuse (reuse of partial netlists from previous design (col 11, line 60-61), reusing results from previous run (col 15, lines 49-50), re-using signal data in current design (col 8), re-use previous routing solution/node from previous/first design (col 16, lines 49-50))at least partially simultaneous to at least one additional determination.
(This limitation has no significant patentable weight because this limitation is new matter and not supported by the disclosure. For Applicant information, the prior art discloses corresponding/reusing inputs/outputs, that is matching pins, and pins in col 8) 
(Claim 57) generate the programmable logic circuit design for the second netlist at least in part by reusing the portion of the first netlist to generate the programmable logic circuit design for the second netlist (fig 8-9) without repeating a physical optimization of the reused portion of the first netlist (without repeating a physical optimization of the reused portion of the first netlist because re-use previous routing solution from previous/first design (col 16, lines 49-50))
(Claim 58) wherein the portion of the first netlist is identified based at least in part on a placement of a first routing segment relative to a second routing segment (fig 8-10, col 15-17)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Laurence (USP 7,171,644) in view of one or more of secondary references listed below.
Laurence disclose substantially all the elements in the claim except fanout in claim 53, however, fan-out node/connection is disclosed by one or more of the following references listed because one or more of the following reasons:
Lu (US 6557144), col 6: Fanout count is an important factor in the remapping process to estimate interconnect delays...Because the fanout count of nodes affects the estimation of arrival time at the output
Srinivasan (US 7984415), fig 3 and 6 disclose checking fan-out numbers so that they for the purpose of Merging of equivalent logic blocks in a circuit design (title)
Singh (US 7191426), col 5: cost function may be based on the number and/or the identity of the output connections (fanouts) of a node. If the first and second nodes drive a same number of nodes or nodes that have been identified as being equivalent, the cost function may indicate that there is a high probability that the first and second nodes are equivalent.

Response to Applicant Remarks
Rejoinder Request
The Applicant requests rejoinder of claims 38-51 upon receiving an indication of allowance of the presently elected claims 52-58.
			
Examiner Response to Rejoinder Request
MPEP § 821.04 indicates that, in order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim.
None of the presently elected claims 52-58 are allowable.

Double Patenting Rejection
	The double patenting rejection is maintained because no terminal disclaimer has been filed to overcome the double patenting rejection.
	
Art Rejection and 35 USC 112 Rejection
The Amendments do not overcome the prior art of record and the amendments subject to 35 USC 112, first paragraph (new matter) as detailed above. 
The Applicant states that “the amendments do not add new matter, and support may be found in at least paragraphs 25-34 and 51, and in FIG. 2 of the originally filed specification. 

The Examiner, however, did not find a clear support for the new limitation as the Applicant indicates.  For example, the Examiner did not see any “third netlist” and “subset” in paragraphs 25-34 and 51. Figure 2 show unroll and matching names, the Examiner did not see any “third netlist” in fig 2. Therefore, the Examiner cites the 102 rejections based on previously applied prior art of record and based on INSOFAR THE LIMITATIONS ARE UNDER STOOD AND GIVEN BROADEST REASONABLE INTERPRETATIONS

During the interview on January 20, 2021, with Applicant's representatives, Matthew G. Osterhaus and Moriah S. Hargrove Anders, the Examiner mentioned that each new limitations in the claims must be fully supported by the disclosure, or the new limitation will be rejected under 35 USC 112, first paragraph as new matter. 
In the email communication sent to Examiner on 1/19/2021, item number 2 (new limitation), after full consideration, is a new matter as detailed above.  

Applicant's representative Moriah S. Hargrove Anders then asked the Examiner, during the interview, that if she can add the “UNROLL” feature in figure 2 of the Applicant disclosure into independent claim 52 to overcome the prior art.  

The Examiner answered that “UNROLL” feature will not overcome the prior art of record because the prior art of record Lee discloses “reverse” and the Examiner considers/interprets “reverse” feature in Lee is equivalent teaching of “UNROLL” feature in the Applicant disclosure.

Applicant's representative Moriah S. Hargrove Anders mentioned that, in the prior art of record Lee, components are “bypassed” when components identified/ compared/ mapped/ found as unmatched/not the same or no commonality basis features is found, (Lee col. 4, 6-7), while the instant application utilize “UNROLL” feature.
The Examiner explained that “bypassed” or not “bypassed” in reference Lee has nothing to do with the Applicant claims.  The claim limitations do not exclude any bypass features.
Furthermore, Lee reference discloses components are “bypassed” when components identified/ compared/ mapped/ found as unmatched/not the same or no commonality basis features is found, but Lee utilizes “reverse” approach, “repeat” process, these features in Lee reference are equivalent teaching of “UNROLL” feature in the Applicant disclosure.

Applicant's representative Moriah S. Hargrove Anders said, at the end of the interview that, there is another similar co-pending application being examined by the same Examiner Paul Dinh, and Ms. Anders said that she will file amendments for both applications at the same time for consideration.

The Examiner replied that it is ok to formally file similar co-pending application and the present application at the same time for consideration. All formal amendments for consideration are subject to:
(a)	 Considerations under 112 first and second paragraph rejections;
(b)	Repeating rejections by applied prior art of record rejection if the previously applied prior art references still read the amended claims; and 
(c) 	Search update.

No specific agreement was reached in the interview. The Examiner did not indicate any specific agreement in the interview conversation, the Examiner did not indicate any specific agreement in writing. 

In fact, no agreement was indicated in the Email communication sent to Examiner by Applicant Reps on January 19, 2021, and no agreement was indicated in the Examiner Interview Summary Record (PTOL- 413, Applicant-Initiated Interview Summary on January 20, 2021). 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/Primary Examiner, Art Unit 2851